Citation Nr: 1404024	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for respiratory disabilities, to include chronic obstructive pulmonary disease and silicosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that, in pertinent part, denied service connection for chronic obstructive pulmonary disease.  The Veteran timely appealed.

In April 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO. 

In June 2012, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2013, VA's Appeals Management Center (AMC) granted service connection for degenerative joint disease of the left knee, and assigned an initial 10 percent evaluation, effective August 2, 2006.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the AMC's grant of service connection has resolved that matter, and it is no longer before the Board.

In June 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2013).  This opinion was obtained in October 2013 and has been associated with the claims file. 

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent a notice letter following the Board's receipt of the October 2013 VHA opinion. This letter informed the Veteran that he had 60 days to submit any additional evidence or argument.  In December 2013, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.
  
The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for chronic obstructive pulmonary disease and has been diagnosed with silicosis, the issue on appeal as reflected on the title page is the expanded issue as a result of the Clemons decision.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of secondary service connection for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, accelerated silicosis had its onset in service.  


CONCLUSION OF LAW

Accelerated silicosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in October 1964 reveals no defects; clinical evaluation of lungs and chest are shown as normal.

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

The Veteran contends that his respiratory disabilities are the result of exposure to contaminants from the fallout of an explosion of the Da Nang bomb dump, while serving in Vietnam in July 1967.  Specifically, he described massive damage at the air base, and testified that there were dust clouds and fallout from the ordnance and gunpowder.  He described the dust clouds as comparable to "New York after 9/11," and felt that he was at ground zero of a nuclear detonation.  He testified that the dust, which settled on the base, was inches thick; and that he and others at the base lived with that dust for weeks-drinking it, sleeping in it, crawling through it, walking in it, and eventually cleaning it.  He testified that he had neither gloves nor a dusk mask for protection.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran also submitted newspaper articles of the damage that resulted from the Da Nang attack, which included photographs of the destruction.  The Board finds the Veteran's lay testimony, as corroborated by the newspaper articles, to be credible for purposes of establishing an incident in service. 

Service treatment records are negative for treatment of chronic obstructive pulmonary disease or associated symptoms, following the incident in service.  Records show that the Veteran previously had been treated for acute respiratory disease (viral) and pneumonia, and for acute bilateral otitis media in March 1965.  At the time of the Veteran's discharge examination in August 1968, no significant abnormalities of the lungs and chest were noted.

Post-service records include chest X-rays taken in May 2007, revealing mild chronic obstructive pulmonary disease.  His medical history at the time reflects that the Veteran quit smoking in 1997, and that he had smoked one-and-a-half packs per day for 40 years.

Chest X-rays reveal pulmonary fibrosis pneumoconiosis in September 2010; and reveal numerous bilateral parenchymal lung nodules, lung fibrosis, and emphysema in December 2010.

A VA examiner in June 2012 opined that it is less likely than not that the Veteran's chronic obstructive pulmonary disease was incurred in or caused by the claimed in-service injury, event, or illness-namely, the acute viral respiratory disease diagnosed in March 1965 and noted in service treatment records.  The VA examiner reasoned that this condition was acute and self-limited, and that the Veteran had no chronic respiratory disabilities in service.  The VA examiner opined that the Veteran's current diagnosis of chronic obstructive pulmonary disease or chronic bronchitis is more likely from his longstanding history of smoking.

In June 2013, the Board sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed respiratory disabilities.  

In October 2013, the expert reviewed the Veteran's claims file and treatment records, and the VA examination report of record.  The expert described in detail the historical facts pertaining to the Veteran's exposure to contaminants from the fallout of an explosion of the Da Nang bomb dump; the Veteran's medical history post-service, including complaints of intermittent cough, bronchitis, shortness of breath with exertion, and sensitivity to heat and cold; the Veteran's longstanding history of smoking 1.5 packs of cigarettes over 40 years, and that he finally quit smoking in 1997; and the Veteran's occupational history as a school bus driver and without a work history in any industrial setting, coal mining, mineral mining, or textiles.

The expert opined that the Veteran suffered from chronic and progressive lung disease of multiple etiologies-one of the diagnoses being chronic obstructive pulmonary disease, along with its subtypes of chronic bronchitis and emphysema.  The examiner noted that numerous studies have proved that cigarette smoking is the most important risk factor for developing chronic obstructive pulmonary disease.

The expert also found that the instances of recurrent bronchitis and treatment as reported by the Veteran in the late 1960's and early 1970's were too early in the Veteran's life to develop chronic obstructive pulmonary disease at those times; and that the findings of lung nodules in computed tomography and X-ray imaging studies mainly in upper lobes with calcified lymph nodes-which is not part of the spectrum of chronic obstructive pulmonary disease-are indicative of the presence of a second disease entity or diagnoses, likely a form of pneumoconiosis, particularly in the absence of a prior history or diagnosis of tuberculosis, fungal granuloma, or sarcoidosis.  

Of significance, the expert found that the pneumoconiosis seen in the imaging studies likely is resulting from silicosis (from sand exposure); and that the nodules in silicosis tend to be small and predominantly distributed in upper lobes with lymph node enlargement and calcification-both features seen in the Veteran's August 2010 scan.  The expert noted that accelerated silicosis can develop within ten years of initial exposure, and usually is associated with a high level of silica.  Symptoms include chronic cough and shortness of breath on exertion, and fibrosis may develop over time.  The expert opined that, in the absence of occupational exposure in an industrial or work setting, exposure remains uncertain; and the only viable hypothesis would be the massive exposure to dust, silica, and particulate inhalation from the fallout resulting from the explosion of the ordnance dump from a rocket attack at Da Nang air base.  The expert opined that it is more likely than not that the pneumoconiosis/silicosis is related to the Da Nang ammunition dump explosion and fallout.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The October 2013 expert reviewed the entire claims file and cited to specific evidence and medical literature to support the opinions.  The expert specifically noted the Veteran's massive exposure to dust, silica, and particulate inhalation from the fallout resulting from the Da Nang explosion incident in 1967; and noted evidence consistent with pneumoconiosis/silicosis confirmed by computed tomography scans in August 2010.  In essence, the expert found that the Veteran's accelerated silicosis is more likely than not linked to the in-service incident.  The opinion is probative because it is factually accurate, fully articulated, and contains sound reasoning. Resolving all doubt in the Veteran's favor, the Board finds that accelerated silicosis had its onset in service.  See 38 C.F.R. § 3.102 (2013).  

In short, for the reasons and bases set forth above, the Board concludes that service connection for accelerated silicosis is warranted.


ORDER

Service connection for accelerated silicosis is granted.


REMAND

The Veteran seeks service connection for chronic obstructive pulmonary disease.

As noted above, the Board sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed respiratory disabilities; and service connection has now been awarded for the Veteran's accelerated silicosis.  

Regarding the chronic obstructive pulmonary disease and chronic bronchitis, the expert opined that these diagnoses more likely than not are related to the Veteran's longstanding history of smoking; and not related to his active service, or to the Da Nang explosion incident in 1967.  The expert also concurred with the opinion of the June 2012 examiner, and indicated that the pneumonia episode in 1965 was a self-limiting acute illness.

Since then, the Veteran has submitted medical articles which suggest that silicosis may lead to chronic obstructive pulmonary disease.  
 
Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's chronic obstructive pulmonary disease is aggravated by the service-connected accelerated silicosis.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file, and a copy of this remand to the June 2012 examiner (or an appropriate substitute) to determine: 

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected accelerated silicosis has caused the Veteran's chronic obstructive pulmonary disease; 

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected accelerated silicosis has aggravated the Veteran's chronic obstructive pulmonary disease (i.e., whether his chronic obstructive pulmonary disease has permanently worsened beyond the natural progression of the disease due to the service-connected disability).  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of chronic obstructive pulmonary disease is attributable to the service-connected disability.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


